Citation Nr: 0523639	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to an increased evaluation for stress 
reaction of the right tibia with iliotibial band tendonitis 
and retropatellar pain syndrome, currently assigned a 10 
percent disability evaluation.

2. Entitlement to an increased evaluation for stress reaction 
of the left tibia with iliotibial band tendonitis and 
retropatellar pain syndrome, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana, which denied the benefits sought on 
appeal.  The veteran, who had verified active service from 
January 1999 to February 2000, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for further development in 
September 2003 and October 2004, and that development was 
completed by the Appeals Management Center.  The case has 
since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Upon review of the claims file, the Board finds that 
additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that there may be 
additional treatment records not associated with the claims 
file.  In this regard, the Board observes that the veteran 
submitted a statement in June 2005 in which he indicated that 
he had had an appointment with a VA orthopedic surgeon in 
March 2005.  He further stated that he wanted to ensure that 
those treatment records were reviewed in the appeal process.  
Prior to the veteran's request, the RO had printed VA medical 
records on March 21, 2005; however, those treatment records 
are dated from January 2003 to February 2005 and do not 
include the veteran's appointment with that particular 
orthopedic surgeon in March 2005.  Such records may prove to 
be relevant and probative.  When the VA is put on notice of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-373 (1992); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  As such, further development to obtain these 
records is necessary prior to final appellate review.  
Therefore, the RO should obtain and associate with the claims 
file any and all Fort Harrison VA Medical Center treatment 
records pertaining to the veteran's stress reactions of the 
right and left tibias with iliotibial band tendonitis and 
retropatellar pain syndrome.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should obtain all Fort 
Harrison VA Medical Center treatment 
records of the veteran relating to 
treatment of the veteran's stress 
reactions of the right and left 
tibias with iliotibial band 
tendonitis and retropatellar pain 
syndrome dated from March 2005 to the 
present.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



